1
2
3
                                                                JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   TRACY L. STEWART,                         Case No. 2:19-cv-06400-KES
12                 Petitioner,
13          v.                                        JUDGMENT

14   JOHNSON, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Granting Motion to Vacate and Dismissing
19   Habeas Petition as Successive,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice as
21   successive.
22
23   DATED: January 22, 2020
24
25                                     ____________________________________
                                       KAREN E. SCOTT
26                                     UNITED STATES MAGISTRATE JUDGE
27
28
